Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”) and US 2015/0148459 to Pawloski et al. (“Pawloski”).
	With regard to Claims 1-2 JSK teaches a process wherein a polymer substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach provision of a resin or liquid adhesive monomer as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
JSK does not expressly teach the claimed types of polymer article materials.  Pawloski is similarly directed to graphene deposition on substrates, teaches selection of substrate is result-effective with regard to the amount of graphene deposited, and that eligible substrates include polyethylene, polymer matrix composites, and thermoplastic elastomers (see Abstract; ¶¶ [0024]-[0026], [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at 
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8-12 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claims 14 and 16, JSK and Lin teach chemically modified graphene featuring the claimed functionalities (see JSK at Pg. 1, § 1, Lin at ¶ [0023]).
	With regard to Claim 15, Lin teaches chemically modified graphene featuring the claimed functionalities (see ¶ [0023]).
2.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Pawloski as applied to Claim 1, and further in view of admitted prior art.
	With regard to Claims 21-23, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0143369), nonconductive substrates (polymers) are typically etched using .
3.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Pawlowski as applied to Claim 1, and further in view of US 2011/0186789 to Samulski et al. (“Samulski”).
With regard to Claims 13-14, as discussed, JSK and Lin teach chemically functionalized graphene; however the references do not address Zeta potential as claimed.  Samulski is directed to synthesis of dispersible graphene sheets, and teaches sulfonated graphene sheets with a zeta potential within the claimed range in order to tailor graphene solubility (see Abstract; Claim 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed functionalized graphene sheets featuring the claimed functionality and Zeta potential in the method of JSK in view of Lin, as taught by Samulski, in order to tailor graphene solubility.
4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Pawlowski and as discussed with regard to Claim 1, and further in view of US 4,925,706 to Kistrup et al. (“Kistrup”).
	With regard to Claim 19, the discussion of the teachings of JSK in view of Lin and Pawlowski with regard to Claim 1 is reiterated.  JSK teaches nickel plating (see Abstract), and Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer (see ¶¶ [0016], [0023]).  JSK and Lin do not expressly teach inclusion of the claimed plating and filler materials.  Kistrup is similarly directed to metallization processes for polymer substrates, and teaches equivalent alternatives to nickel . 

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Pawlowski as discussed with regard to Claim 1, and further in view of US 2010/0261071 to Lopatin et al. (“Lopatin”).
With regard to Claim 20, the discussion of the teachings of JSK in view of Lin and Pawlowski with regard to Claim 1 is reiterated.  JSK teaches nickel, but does not teach the claimed catalytic metals.  Lopatin is directed to wet-process metallization of polyethylene fibers, and teaches provision of catalytic materials including any of iron, nickel, and palladium to promote graphitization of substrates (see Abstract; ¶¶ [0045], [0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed metals as catalytic materials with a reasonable expectation of success in the method of JSK in view of Lin and Pawloski since Lopatin indicates the suitability of such materials as alternatives.
6.	Claims 1-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Pawlowski, and US 2016/0079001 to Lin et al. (“Lin 2”).
	With regard to Claims 1-2 JSK teaches a process wherein a polymer substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene 
JSK does not expressly teach provision of a resin or liquid adhesive monomer as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
JSK does not expressly teach the claimed types of polymer article materials.  Pawloski is similarly directed to graphene deposition on substrates, teaches selection of substrate is result-effective with regard to the amount of graphene deposited, and that eligible substrates include 
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8-12 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claims 14 and 16, JSK and Lin teach chemically modified graphene featuring the claimed functionalities (see JSK at Pg. 1, § 1, Lin at ¶ [0023]).
	With regard to Claim 15, Lin teaches chemically modified graphene featuring the claimed functionalities (see ¶ [0023]).
7.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Pawlowski, and Lin 2 as applied to Claim 1, and further in view of admitted prior art.
	With regard to Claims 21-23, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not .
8.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Pawlowski, and Lin 2 as applied to Claim 1, and further in view of US 2011/0186789 to Samulski et al. (“Samulski”).
With regard to Claims 13-14, as discussed, JSK and Lin teach chemically functionalized graphene; however the references do not address Zeta potential as claimed.  Samulski is directed to synthesis of dispersible graphene sheets, and teaches sulfonated graphene sheets with a zeta potential within the claimed range in order to tailor graphene solubility (see Abstract; Claim 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed functionalized graphene sheets featuring the claimed functionality and Zeta potential in the method of JSK in view of Lin, as taught by Samulski, in order to tailor graphene solubility.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Pawlowski, and Lin 2 as discussed with regard to Claim 1, and further in view of Kistrup.
	With regard to Claim 19, the discussion of the teachings of JSK in view of Lin, Pawlowski, and Lin 2 with regard to Claim 1 is reiterated.  JSK teaches nickel plating (see Abstract), and Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer (see ¶¶ [0016], [0023]).  JSK and Lin do not expressly teach inclusion of the claimed plating and filler materials.  Kistrup is similarly .
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Pawlowski, and Lin 2 as discussed with regard to Claim 1, and further in view of Lopatin.
With regard to Claim 20, the discussion of the teachings of JSK in view of Lin, Pawlowski, and Lin 2 with regard to Claim 1 is reiterated.  JSK teaches nickel, but does not teach the claimed catalytic metals.  Lopatin is directed to wet-process metallization of polyethylene fibers, and teaches provision of catalytic materials including any of iron, nickel, and palladium to promote graphitization of substrates (see Abstract; ¶¶ [0045], [0079]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed metals as catalytic materials with a reasonable expectation of success in the method of JSK in view of Lin, Pawloski, and Lin 2 since Lopatin indicates the suitability of such materials as alternatives.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-16 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of copending Application No. 15/943,081. Although the claims at issue are not identical, they are not patentably distinct from each other since the ‘081 claims require every limitation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 1-16 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of copending Application No. 15/926,458.  Although the claims at issue are not identical, they are not patentably distinct from each other since the ‘458 claims require every limitation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. (Issue Number Pending – Allowed from Application No. 15/914,224).  Although the claims at issue are not identical, they are not patentably distinct from each other since the ‘224 claim requires every limitation of the instant claim.
Response to Arguments
Applicant’s arguments filed 01 December 2021 have been fully considered but are deemed moot in view of the new grounds of rejection presented herein in response to the claims as amended.  The noted amendments to the claims have overcome the rejections under 35 USC § 112 previously set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715